Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161907(56)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  CARLOS BELL and All Others Similarly                                                                  Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  Situated,                                                                                             Megan K. Cavanagh,
            Plaintiffs-Appellees,                                                                                        Justices

                                                                     SC: 161907
  v                                                                  COA: 347929
                                                                     Wayne CC: 17-003861-CZ
  CIVIL SERVICE COMMISSION and STATE
  PERSONNEL DIRECTOR,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before October 15, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020
                                                                                Clerk